Citation Nr: 0203402	
Decision Date: 04/12/02    Archive Date: 04/26/02

DOCKET NO.  97-08 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a skull fracture.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ear disorder.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.
 
4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bladder disorder.

5. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

(The issues of entitlement to service connection for a 
bilateral heel disorder, a gastrointestinal disorder, 
tinnitus, and residuals of chemical exposure and entitlement 
to a compensable evaluation for service-connected hemorrhoids 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

 Appellant and J. L.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 1996 and February 1997 
rating decisions by the Atlanta, Georgia, Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

In April 2000, the Board issued a decision denying the 
veteran's attempt to reopen his claims of entitlement to 
service-connection for residuals of a skull fracture, 
bilateral ear disorder, bilateral knee disorder, bladder 
disorder, and skin disorder, as well as the veteran's claims 
of entitlement to service connection for a bilateral heel 
disorder, gastrointestinal disorder, tinnitus, and residuals 
of chemical exposure.  The veteran subsequently appealed to 
the United States Court of Appeals of Veterans Claims 
(formerly known as the U.S. Court of Veterans Appeals) 
(hereinafter "Court").  The parties filed a Joint Motion 
for Remand in January 2001, requesting that the Court vacate 
the Board's decision and remand the case to the Board for 
additional development and readjudication.  The Court granted 
the joint motion in an Order issued in February 2001. 

It is further noted that the Board member before whom the 
veteran presented testimony at a videoconference hearing in 
August 1999 is no longer employed by  the Board.  The 
veteran's representative was given appropriate written notice 
and advised of the veteran's right for an additional hearing 
before another member of the Board in an August 2001 letter.  
The veteran's representative replied in September 2001, and 
declined an additional hearing before another member of the 
Board.  

The issues of entitlement to service connection for a 
bilateral heel disorder, gastrointestinal disorder, tinnitus, 
and residuals of chemical exposure, as well as the issue of 
entitlement to a compensable evaluation for the service-
connected hemorrhoids are the subject of additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  After completion of the development, the 
Board will give notice of the development as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  Following notice of 
development and review of any response to that notice, the 
Board will prepare a separate decision.  The issue of 
entitlement to a rating in excess of 10 percent for 
lumbosacral strain was remanded by the Board in the decision 
of April 19, 2000.  That issue, however, was not affected by 
the Court's action and remains in remand status.



FINDINGS OF FACT

1.  By rating decision in September 1982, the RO denied 
entitlement to service connection for residuals of a skull 
fracture; a notice of disagreement was not received to 
initiate an appeal from the September 1982 rating decision.

2.  Evidence received after the September 1982 rating 
decision is cumulative and is not so significant that it must 
be reviewed to fairly decide the merits of the veteran's 
claim.

3.  By rating decision in October 1984, the RO denied 
entitlement to service connection for a bilateral ear 
disorder; the veteran initiated but failed to perfect an 
appeal from the October 1984 rating decision.

4.  Evidence received after the October 1984 rating decision 
is cumulative and is not so significant that it must be 
reviewed to fairly decide the merits of the veteran's claim 
for a bilateral ear disorder.

5.  By rating decision in October 1984, the RO denied 
entitlement to service connection for a bilateral knee 
disorder; the veteran initiated but failed to perfect an 
appeal from the October 1984 rating decision.

6.  Evidence received after the October 1984 rating decision 
is cumulative and is not so significant that it must be 
reviewed to fairly decide the merits of the veteran's claim 
for service connection for a bilateral knee disorder.

7.  By rating decision in October 1984, the RO denied 
entitlement to service connection for a bladder disorder; the 
veteran initiated but failed to perfect an appeal from the 
October 1984 rating decision.

8.  Evidence received after the October 1984 rating decision 
is cumulative and is not so significant that it must be 
reviewed to fairly decide the merits of the veteran's claim 
for service connection for a bladder disorder.
9.  By rating decision in October 1984, the RO denied 
entitlement to service connection for a skin disorder; the 
veteran initiated but failed to perfect an appeal from the 
October 1984 rating decision.

10.  Evidence received after the October 1984 rating decision 
is cumulative and is not so significant that it must be 
reviewed to fairly decide the merits of the veteran's claim 
for service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The September 1982 rating decision that denied service 
connection for residuals of a skull fracture is final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the September 1982 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for residuals of a skull 
fracture is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).

3.  The October 1984 rating decision that denied service 
connection for a bilateral ear disorder, bilateral knee 
disorder, bladder disorder, and skin disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991).

4.  Evidence received since the October 1984 rating decision 
is not new and material, and the veteran's claims of 
entitlement to service connection for a bilateral ear 
disorder, bilateral knee disorder, bladder disorder, and skin 
disorder are not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  Second, the VA has a duty to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  
The veteran seeks to reopen claims of entitlement to service 
connection for residuals of a skull fracture, a bilateral ear 
disorder, a bilateral knee disorder, a bladder disorder, and 
a skin disorder.  The veteran submitted his request to reopen 
these claims in September 1995.  The Board initially finds 
that the veteran has been fully advised of the evidentiary 
requirements to reopen a claim of service connection.  
Specifically, the Board notes that the veteran has been 
provided this information by the RO in letters, as well as 
the statement of the case (SOC) issued in December 1996, and 
supplemental statement of the case (SSOC) issued in December 
1998.  He was also advised of the evidence needed to reopen 
this claim at the personal hearing conducted in August 1997 
before a hearing officer at the RO.

Regardless of the changes instituted by the VCAA, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  See 38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  The provisions of the VCAA do not require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 38 
U.S.C.A. § 5108.  See id.  

The Board will now address the issue of whether the veteran 
has presented new and material evidence to warrant reopening 
his previously denied claims.

II. Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c) (West 1991); see also 
38 C.F.R. §§ 20.302, 20.1103 (2001).  An exception to this 
rule is articulated in 38 U.S.C.A. § 5108, which states, in 
part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  

"New and material evidence" is defined by VA regulation.  
See 38 C.F.R. § 3.156(a) (2001).  It is further noted that 
the regulatory definition of "new and material evidence" 
was recently amended.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.156(a)).  
However, this regulatory change affects only claims filed on 
or after August 29, 2001.  As previously indicated above, the 
veteran submitted his claim in September 1994.  Thus, the 
applicable definition for the current appeal is that 
contained in 38 C.F.R § 3.156(a) which was in effect prior to 
August 29, 2001.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
138, 1383-84 (Fed. Cir. 1996).  In the instant case, the 
Board must determine with regard to each issue on appeal, 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claims of entitlement to 
service connection.  

The Board notes that the RO previously denied a claim for 
entitlement to service connection for residuals of a skull 
fracture in a September 1982 rating decision, on the basis 
that there was no evidence that such disability was incurred 
in or aggravated by service.  The veteran received written 
notification of this action and was advised of his appellate 
rights, but failed to submit a written notice of 
disagreement.  By rating decision dated in October 1984, the 
RO reopened and denied the veteran's claims for service 
connection for a bilateral ear disorder, bilateral knee 
disorder, bladder disorder, and a skin disorder.  The veteran 
received written notification of this action and was advised 
of his appellate rights.  The veteran submitted a notice of 
disagreement (NOD) in November 1984; the RO also issued a SOC 
in January 1985.  However, the veteran failed to submit a 
substantive appeal within one year of the notification.

Since the veteran did not initiate an appeal of the September 
1982 RO decision and failed to perfect an appeal of the 
October 1984 RO decision, each became final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).

As noted above, an exception to this rule is articulated in 
38 U.S.C.A. § 5108, which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and involves a three-
step analysis.  

The first step requires determining whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Second, the evidence must be shown to 
be actually "new," that is, not of record when the last 
final decision denying the claim was made.  See Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  The third and final 
question is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998), citing 38 C.F.R. § 3.156(a).  This need not mean that 
the evidence warrants a revision of the prior determination, 
but is intended to ensure the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; Pensions, Compensation, Dependency: 
New and Material Evidence; Standard Definition," 55 Fed. 
Reg. 19088, 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

In the event that it is determined that new and material 
evidence has been submitted, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
However, this step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  

Skull fracture

As noted above, the RO denied this claim in a September 1982 
rating decision which the veteran did not timely appeal.  The 
basis of the denial in 1982 was that there was no evidence 
that a skull fracture was incurred in or aggravated by the 
veteran's service.  Evidence of record at the time of the RO 
decision in September 1982 included the veteran's statements, 
his service medical records, and post-service VA and private 
medical records.  The service medical records contained no 
evidence of complaints, findings, or treatment as to a skull 
fracture during service.  A July 1982 VA hospital discharge 
summary indicated a possible fracture of the external bony 
auditory canal.  Additional VA and private medical records 
showed no findings or diagnoses of a skull fracture.  

Evidence submitted since the September 1982 RO decision 
consists of VA and private medical records from 1982 to the 
present as well as the veteran's statements and testimony.  A 
November 1982 private medical record refers to an old basilar 
skull fracture of the left ear.  A June 1984 private medical 
report indicated the veteran had suffered a basilar skull 
fracture as the result of an on-the-job accident in 1978 
where the veteran had fallen off a truck.  An April 1986 VA 
hospital discharge summary again indicated that a fracture of 
the external auditory canal was suspected.  More recent 
private and VA medical records contain no findings or 
diagnoses of residuals of skull fracture.

With regard to the veteran's statements and testimony, the 
Board does not doubt the sincerity of the veteran's belief in 
this claim.  However, as the veteran is not a medical expert, 
he is not qualified to express an opinion regarding medical 
causation or diagnosis.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation or in-service diagnosis.  See Espiritu, 
supra. 

With regard to the private and VA medical records that 
contain no reference to a prior skull fracture, the Board 
finds that these records are not "new and material" for 
purposes of reopening the claim.  Although they were not of 
record when the RO previously considered the claim in 
September 1982, they contain no evidence that is probative to 
the question at issue; that is, whether the veteran has 
current residuals of a skull fracture that is related to his 
prior service.  With regard to the medical records cited 
above that do specifically reference a skull fracture, the 
Board notes that they are new, in that they contain evidence 
not previously considered by the RO in September 1982.  
However, this evidence is not "new and material" for 
purposes of reopening the claim.  Specifically, the Board 
finds that the additional medical evidence tends to show that 
any current residuals of a skull fracture are related not to 
service, but to a post-service civilian job injury which 
occurred in 1978.  The Board further finds that this evidence 
does not change the prior evidentiary defects which existed 
in 1982.  At that time there was a lack of evidence of a head 
injury during service as well as a lack of accepted evidence 
of continuity of symptomatology since service or of a nexus 
between the current evidence of a possible fracture and the 
veteran's prior service.  Thus, the additional evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
Board concludes that new and material evidence has not been 
submitted since the September 1982 rating decision; thus, the 
claim for service connection for residuals of a skull 
fracture is not reopened. 

Bilateral ear disorder

The RO last denied this claim in an October 1984 rating 
decision.  The veteran initiated but failed to perfect his 
appeal of that decision.  The RO denied the claim on the 
basis that there was no evidence of ear problems in service, 
nor was there any medical evidence of a nexus between the 
veteran's prior service and his recently diagnosed serous 
otitis media of the right ear and stable status post 
mastoidectomy and canal plasty on the left due to 
tympanomastoiditis.

Evidence of record at the time of the October 1984 RO 
decision included the veteran's service medical records, VA 
and private medical records, and the veteran's statements.  
Service medical records showed no complaints of any ear 
disorder.  A June 1982 VA medical record indicated that a CT 
scan had shown a soft tissue mass in the left middle ear.  A 
July 1982 VA hospital discharge summary report indicated that 
the veteran had undergone a tympanotomy, complete 
mastoidectomy, and canal plasty of the left ear.  Chronic 
inflammation of the mastoid cavity and a large bony 
encroachment on the mid canal was noted.  The diagnosis was 
left chronic tympanomastoiditis.  Additional VA medical 
records from July and August 1982 reflected serous otitis 
media of the right ear and stable status post mastoidectomy 
and canal plasty on the left.  Lay statements from the 
veteran indicated his belief that his recent ear problems had 
developed during his active service.  

Pertinent evidence received since the October 1984 RO denial 
consists of copies of VA medial records and private medical 
records from 1986 to 1999, reports of VA examinations and the 
veteran's statements and testimony.  An April 1986 VA 
hospital discharge summary report indicates that the veteran 
had a modified radical mastoidectomy; the relevant diagnosis 
at discharge was post-auricular mastocutaneous fistula with 
mastoiditis.  VA outpatient medical treatment records dated 
to 1999 show findings of status post modified radical 
mastoidectomy and hearing loss.  

With regard to the additional medical records received since 
the October 1984 RO decision, the Board notes that these 
records contain no evidence that an ear disorder was incurred 
or aggravated by the veteran's prior service.  Furthermore, 
there is no evidence in these records that the veteran's 
current ear disorders are related to his prior service.  
Thus, the Board finds that these records although "new" are 
not "material" in that they relate only to current 
treatment and are not probative of the factual question at 
issue.  Furthermore, the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

With regard to the additional lay statements and testimony 
presented, the Board finds it cumulative of evidence 
considered at the time of the RO's determination in October 
1984, thus it is not "new".  Furthermore, the lay 
statements and testimony also are not "material", as they 
are not probative of the question at issue.  As noted above, 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation or in-service diagnosis.  See Espiritu, 
supra.  Furthermore, lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  
See Wilkinson v. Brown, 8 Vet. App. 263, 268 (1995).  

Accordingly, the Board concludes that new and material 
evidence has not been submitted since the October 1984 rating 
decision; thus, the claim for service connection for 
bilateral ear disorder is not reopened.

Bilateral knee disorder

The veteran's claim for a bilateral knee disorder was 
likewise last denied by the RO in the October 1984 rating 
decision.  The evidence of record at that time included the 
veteran's service medical records, VA and private medical 
records, and the veteran's statements.  The service medical 
records showed no complaints, findings, or treatment of a 
bilateral knee disorder during service.  Post service private 
medical records, dated from June 1977 to February 1978, 
indicate that the veteran underwent an arthroscopy of the 
left knee due to chondromalacia patella as a result of a 
motor vehicle accident.  A May 1980 VA examination report 
reflected no complaints of any knee problems.  Private 
medical records from December 1981 to July 1983 show that the 
veteran reported an injury to the left knee in 1977 as a 
result of a motor vehicle accident and an on-the-job injury 
to the right knee in 1978 as a result of a fall from a truck.  
The diagnosis was severe function and arthritis of both 
knees.  A report of a VA examination conducted in June 1984 
showed findings of no knee pathology.  The veteran submitted 
statements to the effect that his knee problems began in 
service.  

The RO based its denial of service connection in October 1984 
on the lack of evidence of any knee disability in service, 
and no evidence of a link, or nexus, between the veteran's 
post-service knee disorders and his active service.

Additional evidence received since the October 1984 rating 
decision consists of VA medical records, the veteran's 
statements and testimony.  The VA medical records from 1996 
to 1999 show treatment of joint pain including the knees and 
diagnoses of degenerative joint disease.  These records 
contain no finding or medical opinion as to a knee disorder 
in service, or of a link between the veteran's current knee 
disabilities and his prior active service.  In the lay 
statements and testimony, it is claimed that the veteran's 
current knee problems are related to his service.

The Board finds that the additional VA medical records are 
not "new and material" in that they provide no probative 
evidence as to the issue of whether the veteran had a knee 
disability in service or whether his current knee problems 
are related to his prior service.  The additional evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

With regard to the additional lay statements and testimony 
presented, the Board finds it cumulative of evidence 
considered at the time of the RO's determination in October 
1984, thus it is not "new".  Furthermore, the lay 
statements and testimony also are not "material", as they 
are not probative of the question at issue.  See Espiritu, 
supra; see also Wilkinson, supra.  

Bladder disorder

The RO also denied this claim in the October 1984 rating 
decision.  The basis of the RO's denial was that the evidence 
failed to show either a genitourinary disorder during service 
or a current diagnosis of any bladder disorder.  Evidence of 
record at the time of the October 1984 RO decision consisted 
of the veteran's service medical records, the veteran's 
statements, and VA and post-service private medical records.  
The service medical records contained no evidence of 
complaints, findings, or treatment of any genitourinary 
disorder, to include a bladder disorder.  Reports of VA 
examinations as well as private medical records dated from 
1980 to 1982 also showed no complaints of a genitourinary 
disorder or bladder disorder.  The veteran submitted 
statements in which he claimed he had a consistent bladder 
disorder during service and later developed bladder cancer as 
a result of exposure to chemicals prior to and during 
service.  A report of VA examination conducted in 1984 also 
noted a normal genitourinary system, with a negative 
urinalysis and diagnoses included no genitourinary pathology. 

Evidence received since the October 1984 RO decision consists 
of additional VA and private medical records as well as lay 
statements and testimony.  An October 1996 letter from the 
veteran's private physician indicated that urinalysis tests 
from April 1995 to October 1996 were normal and there was no 
medical evidence of any bladder problems.  VA outpatient 
treatment records dated from 1996 to 1999 showed complaints 
of frequent urination and foul smelling urine.  The veteran 
was treated for lower urinary tract infection, chronic 
prostatitis, and dysuria as a result of multiple medications.

As to the additional medical records received since October 
1984, the Board finds these are "new" and not cumulative as 
they do now show a current disability.  However, the Board 
finds that these records are not "material" for although 
the veteran has been treated in recent years for various 
bladder or genitourinary disorders, the records do not tend 
to show that any of the veteran's recent bladder problems are 
related to his prior service.  Furthermore, just as in 1984, 
there is no medical evidence of bladder cancer as claimed by 
the veteran.  Thus, these records are not probative of the 
question at issue and are not so significant that they must 
be considered in order to fairly decide the merits of the 
claim.

As to the lay statements and testimony presented, the Board 
finds it cumulative of evidence considered at the time of the 
RO's determination in October 1984.  Furthermore, it is not 
"material" as such lay opinions are not probative of the 
question at issue with regard to causation or diagnosis.  See 
Espiritu, supra; see also Wilkinson, supra.

Skin disorder

This claim was originally denied in the April 1982 RO 
decision and then reopened and denied in the RO's rating 
decision of October 1984.  The basis of the October 1984 
denial was that the evidence did not show a skin disorder 
during service or a current diagnosis of a skin disorder 
related to service.  The evidence considered by the RO in 
October 1984 included the veteran's service medical records, 
VA and private medical records, and the veteran's statements.  
The service medical records revealed no evidence of 
complaint, findings, or treatment of a skin disorder during 
service.  A May 1980 VA examination report contained no 
complaints, findings or diagnosis relative to a skin 
disorder.  A June 1982 letter from a private physician 
indicated he had treated the veteran for folliculitis barbae 
in May 1979 with a reported history of approximately 1 year.  
VA medical records from June and July 1982 also show 
treatment for face pseudofolliculitis barbae and scalp 
folliculitis.  Private medical records dated from 1981 to 
1983 report a history of skin rash developing in 1967.  
However, on VA examination in June 1984 no skin pathology was 
found.  

Evidence received since the October 1984 RO decision consists 
of the veteran's statements and testimony as well as 
additional VA medical records.  The VA medical records dated 
from 1996 to 1999 show complaints of chronic recurrent rash 
on head and groin areas with treatment and diagnoses for 
seborrhea and groin rash.

The Board finds that the additional evidence received since 
October 1984 is not new and material  so as to warrant 
reopening this claim.  Initially, the Board finds that the 
veteran's statements and testimony are cumulative of that 
which was before the RO at the time of the October 1984 
decision.  With regard to the additional medical evidence, 
the Board notes that this is evidence of current disability 
which was also before the RO in October 1984.  At the time of 
the prior 1984 decision, the veteran had been diagnosed to 
have folliculitis barbae and folliculitis of the scalp.  
However, the claim was denied in 1984 due to a lack of 
accepted evidence of a skin disorder in service or of 
continuity of symptomatology since service or of a nexus 
between the current disability and the prior service.  The 
additional medical evidence received does not provide any 
probative evidence as to this issue.  The Board further finds 
that this additional evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


ORDER

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for residuals of a 
skull fracture is not reopened.

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for bilateral ear 
disorder is not reopened.

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for bilateral knee 
disorder is not reopened.

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for a bladder 
disorder is not reopened.

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for a skin 
disorder is not reopened.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

